PER CURIAM.
The power vested in this Court under Section 3 of Article V of the Florida Constitution, F.S.A., to adopt rules governing the practice and procedure in all courts of this State does not authorize this Court to prescribe filing fees to be charged by clerks of courts of record of this State in appellate proceedings. In consideration of this finding, therefore, such parts of Florida Appellate Rules 3.2, subd. >a and 4.7-, 31 F.S.A., which purport to prescribe the amount of such fees, are beyond the power of this Court to adopt. Therefore,
Rule 3.2, subd. a, Florida Appellate Rules, be and the same is hereby amended by striking all. of said rule and inserting in lieu thereof a new rule 3.2, subd. a to read as follows, viz.:
a. Method. An appeal shall be commenced by filing a notice of appeal and depositing the filing fee prescribed by law, which may be by check or money order payable to the clerk of the appellate court, with the clerk of the lower court. Within five days after the notice is so filed the clerk of the lower court shall transmit a certified copy thereof to the clerk of the appellate court together with such filing fee. Other proceedings shall be commenced by filing the initial pleading with the clerk of the Court and paying him the filing fee prescribed by law.”
' Rule 4.7, Florida Appellate Rules, be and the same is hereby amended by striking therefrom the last sentence thereof and inserting in lieu thereof the following sentence, viz.':
“Filing fee for such an appeal or review shall be in the amount prescribed by law.”
These rules shall be effective upon being filed in the office of the Clerk.
. THOMAS, O. J., and TERRELL, HOB-SON, ROBERTS, DREW, THORNAL and O’CONNELL; JJ., concur.